KELLEY, Justice.
Defendant was found guilty by a district court jury of aggravated robbery, robbery and theft for participating with two others in the robbery of two young men at Crosby Park in St, Paul as the two victims were leaving the park following a high school beer party late on March 27, 1981. The trial court sentenced defendant to 41 months in prison, which is the presumptive sentence for aggravated robbery (severity level VII) when committed by a person with defendant’s criminal history score (two). On his appeal from judgment of conviction, defendant argues (1) that the trial court erred in admitting eyewitness identification testimony which defendant contends was the product of unnecessarily suggestive identification procedures and (2) that the evidence identifying defendant as a participant in the robbery was legally insufficient. We affirm.
The trial court properly concluded that the identification procedures did not create a very substantial likelihood of irrep*451arable misidentification. Neil v. Biggers, 409 U.S. 188, 93 S.Ct. 375, 34 L.Ed.2d 401 (1972); Manson v. Brathwaite, 432 U.S. 98, 97 S.Ct. 2243, 53 L.Ed.2d 140 (1977). Accordingly, the trial court was justified in denying a motion to suppress pretrial and in-court identification evidence.
The evidence identifying defendant as one of the participants in the robbery was strong. Three people positively identified defendant as a participant in the robbery. Two people identified defendant as a man who had tried to take a can of beer from one of the two victims earlier in the evening. That victim testified that the man who tried to take the can of beer was the man who robbed him. Defendant not only fit the description of one of the three robbers (he had an unusually short military style haircut) but he admitted that he was present at the party on the night in question.
Affirmed.